Smith, J.
1. Where a defendant in a suit for slander pleaded justification, admitting that he used substantially the language set out in the plaintiff's petition, and there was evidence to sustain the plea, the court did not err in submitting that issue to the jury.
2. “In all civil cases the preponderance of testimony is considered sufficient to produce mental conviction.” Civil Code (1910), § 5730.
(a) “In an action for slander, where the language alleged to have been used imputes to the plaintiff guilt of an indictable offense, he establishes a prima facie case upon proof that the slanderous language, substantially as alleged in the petition, was used by the defendant; and, without more, the plaintiff is presumed to be innocent of the crime charged.” Redfearn v. Thompson, 10 Ga. App. 550 (1) (73 S. E. 949).
(5) Therefore, in order to sustain his plea of justification, it was not incumbent upon the defendant to prove beyond a reasonable doubt the truth of the language set out in the petition, but it was sufficient to authorize a verdict in his favor if he substantially proved by a preponderance of the testimony the truth of the language alleged as slanderous; and it was not error for the court so to charge the jury.
3. The preceding rulings having decided adversely to the plaintiff in error all the points made and insisted upon in special grounds of his motion for a new trial, and there being some evidence to sustain the verdict, the judgment refusing a new trial must be

Affirmed.


Jenkins, P. J., and Stephens, J., concur.

Action for slander; from city court of Valdosta—-Judge Cranford. October 4, 1919.
Dan R. Bruce, for plaintiff.
E. K. Wilcox, for defendant.